[Rada Electronic Industries Ltd. Letterhead] March 29, 2017 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Amanda Ravitz Assistant Director Re: Rada Electronic Industries Ltd. Registration Statement on Form F-3 File No. 333-216973 Dear Ms. Ravitz: The undersigned, on behalf of Rada Electronic Industries Ltd. (“Rada”), issuer of the securities covered by the above-referenced Registration Statement, hereby respectfully requests that the above-referenced Registration Statement be declared effective by the Securities and Exchange Commission at 4:00 p.m. Washington, D.C. time, on Friday, March 31, 2017, or as soon thereafter as possible. Management of Rada is aware of its responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to the disposition of the securities covered by the above-referenced Registration Statement. Thank you very much for your courtesy in this matter. Very truly yours, /s/Dov Sella Dov Sella Chief Executive Officer cc: Brian Soares, Esq.
